   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.1 Page 1 of 16



ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
TODD C. BOUTON, Assistant United States Attorney (#17800)
Attorneys for the United States of America
Office of the United States Attorney                                      :7·· ~---   J   : . -. . . . . . . .

                                                                                 ,._· -,.·•.•       -
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
Email: todd. bouton@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

  UNITED STATES OF AMERICA,                  INDICTMENT

            Plaintiff,                       VIOLATIONS:

            vs.                              COUNT 1: 18 U.S.C. § 1349
                                             Conspiracy to Commit Wire Fraud
  CHARLES ROBERT BREWER,
                                             COUNT 2: 18 U.S.C. § 1956(h)
            Defendant.                       Conspiracy to Commit Money
                                             Laundering

                                                     Case: 2:21-cr-00248
                                                     Assigned To : Campbell, Tena
       The Grand Jury Charges:                       Assign. Date: 6/9/2021

                                         COUNT 1
                                     18 U.S.C. § 1349
                            (Conspiracy to Commit Wire Fraud)

                           I. BACKGROUND ALLEGATIONS

At all times relevant to this Indictment:

       1.         The defendant, CHARLES ROBERT BREWER ("BREWER"), was a

resident of Los Angeles County, California. BREWER sometimes used the aliases,

Robert Brewer and Scott Brewer.
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.2 Page 2 of 16




       2.     Beginning on or about February 2016, with the exact date unknown to the

United States, and continuing until on or about February 2017, BREWER was involved

in a scheme to process payments received by telemarketing rooms selling fraudulent

products and services.

       3.     The telemarketing rooms consisted of call centers based in and around

Phoenix, Arizona and in other areas of the United States. Sellers at the call centers used

the telephone to make.interstate calls seeking to sell fraudulent goods or services to a

consumer for payment.

       4.     The telemarketing rooms sold different fraudulent products, including but

not limited to, "Amazon Rooms and accompanying advertising," "goverrunent grants,"

and "business opportunities." BREWER and others worked together as part of a plan,

program, and campaign related to the business of merchant processing for the

telemarketing rooms.

       5.     A "fulfillment" operation based in and around St. George, Utah, managed

ancillary services and products sold by the telemarketing rooms. BREWER was

knowledgeable of and worked with the fulfillment operation. In truth, the fulfillment

operation was little more than an operation to further the fraud by fighting, opposing, and

delaying chargebacks. A "chargeback" is an industry term for the process by which

consumer banks challenge fraudulent transactions at the request of a consumer, in order

to obtain a refund or reimbursement for the fraudulent transaction.

       6.     BREWER and his co-conspirators Chad Gettel, Peter Seldin, Jamie White,

William Rogers, Parker Crow, and others (collectively, the "CO-CONSPIRATORS"),

                                              2
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.3 Page 3 of 16




worked together as part of a plan, program, and campaign to devise a scheme to process

these fraudulently obtained payments for the telemarketing rooms.

                               II. THE CONSPIRACY

      7.     Beginning in and around February 2016 and continuing to and in around

February 27, 2017, within the Central Division of the District of Utah and elsewhere,

                             CHARLES ROBERT BREWER,

defendant herein, did knowingly and willfully combine, conspire, confederate, and agree

with his CO-CONSPIRATORS, with interdependence among the members of the

conspiracy, to commit a fraud crime listed in United States Code, Title 18 Chapter 63,

namely: Wire Fraud in violation of Title 18, United States Code, Section 1343.

                      III.     OBJECT OF THE CONSPIRACY

       8.     The object of the conspiracy by BREWER and his CO-CONSPIRATORS

was to capture money from telemarketing fraud by identifying potential nominee victims

through whom BREWER, Chad Gettel, an4 others, using fictitious names, could create

business entities and then fabricate false bank and company records in order to open

merchant accounts with maxit~ized credit card processing limits. BREWER and his CO-

CONSPIRATORS would then process charges from the telemarketing fraud through the

merchant accounts and fight legitimate chargebacks from defrauded customers to keep

the accounts open for as long as possible. BREWER and his CO-CONSPIRATORS' goal

was to continue to divert money from the fraudulent telemarketing for their own personal

use and benefit before the merchant accounts were frozen or shut down for fraud.



                                            3
    Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.4 Page 4 of 16




                IV. MANNER AND MEANS OF THE CONSPIRACY

       9.     The manner and means by which defendant BREWER and his CO-

. CONSPIRATORS sought to accomplish the objects and purpose of the conspiracy

included, among other things, the following:

       10.    In execution and furtherance of the scheme and artifice to defraud,

BREWER worked with a network of individuals, agents, affiliates and nominees, and the

entities and financial accounts they created, and caused to be created, as part of the

network that served the telemarketing rooms by supplying the rooms with merchant

accounts. These merchant accounts enabled the telemarketers to:

              a. capture, authorize and process credit card account transactions;

               b. settle credit card transactions pursuant to merchant account agreements;

                  and

               c. ultimately receive deposits from settled credit card transactions.

        11.    Merchant accounts were applied for under the names of a series of entities,

typically limited liability companies ("LLCs"), created by, and through, nominees for the

purpose of obtaining merchant accounts necessary for the telemarketing rooms.

        12.    It was part of the scheme and artifice to defraud that BREWER, Chad

 Gettel, William Rogers, Parker Crow, and others, created, identified and worked ·with

 these nominee companies and applied for, opened and held merchant accounts at

 federally insured financial institutions mainly located in Utah, including but not limited

 to, Wells Fargo Bank, US Bank, Brighton Bank, and Mountain America Credit Union. In



                                               4
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.5 Page 5 of 16




~any cases, the nominees were unaware of the merchant accounts being opened in their

names.

         13.   It was part of the scheme and artifice to defraud that BREWER, Chad

Gettel, William Rogers, and Parker Crow, along with others, intentionally deceived the

banks by creating false company profit history records (in the form of profit and loss

statements) and false bank statements for the LLCs in order to assure that the merchant

accounts would qualify for a higher credit card processing· limit.

         14.   It was part of the scheme and artifice to defraud that BREWER, with

others, oversaw the merchant accounts, which enabled the telemarketing rooms to accept

and deposit payments from individuals via credit card and sometimes wire transfers.

         15.   It was also part of the scheme and artifice to defraud that BREWER and

others contested chargebacks to these merchant accounts initiated by credit card

customers of the telemarketing rooms in order to keep the merchant accounts open as

long as possible. To contest the chargebacks, BREWER and others often fabricated

documents and work logs and arranged to have Peter Seldin or others impersonate

satisfied customers over the phone to fraudulently verify the transactions in order to

contest legitimate chargebacks and to perpetuate the telemarketing scheme.

         16.   Eventually, banks would freeze the 1~isused merchant accounts and

discontinue allowing the accounts to accept credit card payments due to suspicious

activity and the large numbers of chargeback requests. Once the accounts were frozen,

the nominees and banks were left to deal with the outstanding chargebacks.



                                              5
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.6 Page 6 of 16



      17.    Once a particular merchant account was closed, BREWER, Chad Gettel,

and the other CO-CONSPIRATORS would then shift payment processing to another

merchant account they had created in the same manner.

      18.    This scheme allowed BREWER and his CO-CONSPIRATORS to siphon

off hundreds of thousands of dollars from the telemarketing fraud, through the merchant

accounts, before the banks could freeze the merchant accounts.

                                   V. OVERT ACTS

       19.   In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, BREWER, aiding and abetting his CO-CONSPIRATORS, used and caused

the use of wire communications in interstate and foreign commerce, to communicate with

the CO-CONSPIRATORS, with banks, with payment processing companies, and with

merchant account nominees.

                                      "Creatives"

       20.   In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, BREWER knowingly sent by electronic mail or knowingly caused to be sent

by electronic mail forged documents, called "Creatives." These documents included

fraudulent bank statements, fraudulent profit and loss statements, and fraudulent (often

altered) invoices. These Creatives were used to convince financial institutions and

payment processing companies to set up merchant accounts in the name of n<?minee

companies (or their owners) through which BREWER and his CO-CONSPIRATORS

could process the fraudulent transactions from the telemarketing rooms.



                                             6
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.7 Page 7 of 16



                           Emails to Payment Processor Cliq

      21.    In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, BREWER also knowingly sent electronic mail to A.P., the CEO of Cliq, in

which BREWER impersonated D.T., the CEO of Velocity Solutions, Inc. ("Velocity

Solutions"). Cliq was a large payment processing company BREWER used to process the

payments to the merchant accounts for Velocity Solutions and other fraudulently

established and maintained "nominee" companies, so that BREWER and his CO-

CONSPIRATORS could capture the funds from their fraudulent telemarketing scheme.

BREWER fraudulently impersonated D.T. in emails and otherwise made

misrepresentations to A.P. to mislead (or, if A.P. was participating in the scheme, to

create the appearance of misleading) A.P. into thinking that Velocity Solutions and other

companies with merchant accounts at Cliq were not engaging in fraud, even though

BREWER knew they were.

                                   June 16, 2016 Email

       22.    In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, on June 16, 2016, BREWER knowingly sent electronic mail to A.P., the CEO

ofCliq, in which BREWER impersonated D.T., the CEO of Velocity Solutions. On June

16, 2016, BREWER either forwarded or directly sent to A.P. at least two emails from an

email account that BREWER had set up in D. T.' s name and in the name of Velocity

Solutions. In those emails, while impersonating D.T., BREWER knowingly made false

representations to further the wire fraud scheme, and to encourage or mislead A.P. to

agree, based on false information, to allow Velocity Solutions to continue to process

                                             7
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.8 Page 8 of 16



through Cliq a growing number of transactions that BREWER knew to be fraudulent.

Those knowingly false representations included:

      .(a)   falsely claiming that another company, Elavon, had closed Velocity

             Solutions' merchant account because of a nonexistent exclusivity clause as

             opposed to the real reason-which was that Velocity Solutions had too

             many chargebacks;

      (b)    falsely attributing Velocity Solutions' then-recent increase in transaction

             volume through Cliq to "accelerated growth" from increased media spend

             on search engine optimization ("SEO") and from a strong customer base

             that referred friends, family, and colleagues to purchase Velocity

             Solutions' nonexistent business start-up services, rather than the real

             reason-which was that BREWER and his CO-CONSPIRATORS had

             stepped up their efforts to sell fraudulent products to customers through the

             telemarketing rooms before the banks could close the related merchant

             accounts for having too many chargebacks;

       (c)   falsely claiming that Velocity Solutions was committed to working

             diligently with its customers to get the highest level of satisfaction, when in

             fact, BREWER and his CO-CONSPIRATORS were knowingly selling

             fraudulent products;

       (d)   falsely claiming that Velocity Solutions actually provided customers who

             were new business owners with custom website and logo design, blog

             writing, business plan help, social media, entity setup, and general

                                             8
   Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.9 Page 9 of 16



                document preparation, when, in fact, the company provided no such

                services; and

      (e)       falsely suggesting that Velocity Solutions ran a legitimate customer service

                operation and made customer service a company priority, when, in fact,

                under BREWER and his CO-CONSPIRATORS, the company did not.

                                     July 9, 2016 Email

      23.       In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, on July 9, 2016, BREWER knowingly sent another email to A.P. (Cliq's

CEO) in which BREWER forwarded another July 8, 2016 email in which BREWER had

again impersonated D.T., Velocity Solutions' CEO, in purporting to send an email to

himself (BREWER) that he then pretended to pass on to A.P. BREWER fraudulent!~ .

tried to pass off the July 8, 2016 "D.T." email as having been created by D.T. in response

to Philips' questioning the abnormally large number of chargebacks that Velocity

Solutions was receiving (29 in just one and one-half weeks). These abnormally large

chargebacks had caused Velocity Solutions to be placed in Mastercard's Global Merchant

Audit Program and to be tasked with presenting a viable "Excessive Chargeback

Reduction" plan if itwanted to continue to process Mastercard customer charges. In the

fabricated July 8, 2016 email that BREWER forwarded to A.P. on July 9, 2016,

BREWER falsely presented a purported "Chargeback Reduction Plan" for Velocity

Solutions. This fraudulent "Chargeback Reduction Plan" falsely claimed that, among

other things:



                                               9
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.10 Page 10 of 16



      (a)    The company had traced most of its problems to two sales agents who were

             no longer part of the sales floor, which was not true;

      (b)    Chargebacks could be traced to some of the customers' having not

             recognized the descriptor in the charges, which was not true;

      (c)    The company had set up new procedures for handling inbound calls in

             order to reduce the number of chargebacks, which was false; and

      (d)    The company was working to correct the situatfon that led to the excessive

             chargebacks, and D.T. was confident he could fix the chargeback problem,

             which was also not true. (D.T. was not aware of the problem.)

                                 August 5, 2016 Email

      24.    In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, on August 5, 2016, BREWER knowingly sent another email to A.P. (Cliq's

CEO) in which BREWER recapped a telephone call which he had conducted with A.P.

on July 29, 2016 in response to A.P.'s concern about Velocity Solutions' chargebacks. In

this email, and in the telephone call, BREWER misrepresented that:

      (a)     D.T. was actually on the line (He was not.);

      (b)    Velocity Solutions' call center manager-"Blake" (no last name)-was on

             the call (He was not.);

      (c)    "Blake" had failed to exercise sufficient oversight of the sales teams

             because he had been distracted (There was never any intention to do so.);




                                            10
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.11 Page 11 of 16



      (d)    "Blake" had listened to sales calls and had over the last two weeks

             terminated a few "bad apples" on the sales team that he had confirmed were

             responsible for the chargebacks (This was untrue.);

      (e)    In light of the past sales problems, BREWER would use his "extensive

             background in marketing" to connect A.P. and "Blake" with some better

             marketing agencies to clean up the sales traffic (This never happened.);

      (f)    Velocity Solutions would hire some new administrative personnel to

             conduct an extra verification call to reduce chargebacks (Not true.); and

      (g)    "Blake" was confident that these procedures would lead to a significant

             drop in the chargeback rate (None of the conspirators actually believed this

             or intended to implement the proposed procedures.).

In reality, Velocity solutions was not doing any marketing. And "Blake" did not even know

about the July 29 telephone call. In furtherance of the scheme, BREWER knowingly used

the telephone call and his follow-up email to deceive (or to create the appearance that he

was deceiving) A.P. into believing that Velocity Solutions was running a legitimate,

nonfraudulent business, and that BREWER could, and would, fix the chargeback problem.

                                 August 30, 2016 Email

       25.   In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, on August 30, 2016, BREWER knowingly sent another email to A.P. (Cliq's ·

CEO) in which BREWER falsely speculated that 14 or more recent reversals from

customer chargebacks relating to Velocity Solutions might have been attributed to a

"descriptor issue'' or "buyer's remorse" from buying a "larger-ticket itein." When

                                            11
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.12 Page 12 of 16



BREWER made th~se statements to A.P ., BREWER knew the chargebacks at issue were

a direct result of the telemarketing fraud that he and his CO-CONSPIRATORS were

engaging in. BREWER, however, knowingly made these statements to A.P. suggesting

possible alternative explanations for the chargebacks in order to further encourage A.P. to

continue, or mislead A.P. into continuing, to allow Velocity Solutions to process

payments through Cliq.

                               September 13, 2016 Email

       26.    In furtherance of the conspiracy and in order to achieve the objects of the

conspiracy, on September 13, 2016, BREWER knowingly sent another email to A.P.

(Cliq's CEO) in which BREWER falsely represented that he would continue to provide

A.P. with invoices and contact information for "customers" of Velocity Solutions and

Bay Harbor Associates, LLC ("Bay Harbor"), another fraudulent merchant account that

BREWER had been running through Cliq to further his and his CO-CONSPIRATORS'

fraudulent scheme. BREWER mentioned that A.P. had conducted a previous audit of Bay

Harbor customers and that A.P. had said they were "very happy last week." However,

when BREWER sent the email, he knew that his coconspirator, Peter Seldin, had

impersonated, and was continuing to impersonate, Velocity Solutions and Bay Harbor

customers on a burner phone whenever A.P. called the numbers BREWER gave him to

verify the customer transactions, and that BREWER, and others were providing A.P. with

fraudulent customer invoices to continue to mislead A.P. (or at least to appear to mislead

him) into thinking the telemarketing rooms were conducting a legitimate business.



                                             12
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.13 Page 13 of 16



      27.     Overt acts in furtherance of the conspiracy and attempts to further said

conspiracy are also outlined below in the allegations and counts charged in this

Indictment;

      All in violation of 18 U.S.C. § 1349.


                                        COUNT2
                                   18 U.S.C. § 1956(h)
                        (Conspiracy to Commit Money Laundering)

       28.    The allegations set forth above and all counts set forth in this Indictment

are incorporated herein by reference and realleged as though fully set forth herein.

       29.    Beginning in or around February 2016 and continuing to and around

February 2 7, 2017, in the Central Division of the District of Utah and elsewhere,

                           CHARLES ROBERT BREWER,

defendant herein, did knowingly and intentionally combine, conspire, confederate, and

agree with his CO-CONSPIRATORS to:

       (a) conduct financial transactions affecting interstate and foreign commerce, which

transactions involved the proceeds of specified unlawful activity, that is, Wire Fraud,

knowing that the transactions were designed in whole and in part to conceal and disguise

the nature, location, source, ownership, and control of the proceeds of specified unlawful

activity, and that while conducting and attempting to conduct such financial transactions,

knew that the property involved in the financial transactions represented the proceeds of

some form of unlawful activity, contrary to Title 18, United States Code, Section

1956(a)(l)(B)(i); and


                                              13
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.14 Page 14 of 16



      (b) engage in monetary transactions by, through and to a financial institution,

affecting interstate and foreign commerce, in criminally derived property of a value

greater than $10,000, such property having been derived from a specified unlawful

activity, that is Wire Fraud, contrary to Title 18, United States Code, Section 1957(a).

       In furtherance of the conspiracy and to effect its illegal objects, BREWER and his

CO-CONSPIRATORS did the following things, among others, in the Central Division of

the District of Utah and elsewhere:

       30.    In or before October 2016, BREWER and his CO-CONSPIRATORS set up

fraudulently opened and maintained merchant accounts to process defrauded customers'

credit card payments through Tl Payments, a payment processing company. BREWER

and his CO-CONSPIRATORS then caused Tl Payments to funnel illicit funds from their

fraudulent telemarketing business through Tl Payments' account at Bank of America to

BREWER and his CO-CONSPIRATORS in order to launder the fraudulent proceeds.

       31.    On October 24, 2016 and October 26, 2016, BREWER and his CO-

CONSPIRATORS caused Tl Payments to transfer $34,591.13 and $44,747.62,

respectively, in criminal proceeds through Compass Bank to BREWER's 99381 account

at CPMC, LLC. BREWER, knowing the funds were from criminally derived property,

caused this money to be transferred to his CPMC, LLC account for his personal use.

       32.    These funds that BREWER caused to be transferred to his CPMC, LLC

account were monetary transactions greater than $10,000;

       33.    In a similar manner, from June 10, 2016 until February 6, 2017, through

Tl Payments and other payment processing companies, such as Cliq, BREWER also

                                             14
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.15 Page 15 of 16



orchestrated and caused to be made at least 66 separate bank transfers to launder for his

own personal benefit a total of at least $431,749.20 in criminal proceeds from the wire

fraud conspiracy he executed with his CO-CONSPIRATORS;

All in violation of 18 U.S.C. § 1956(h).

                     NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

any offense charged herein in violation of 18 U.S.C. § 1349, the defendant shall forfeit to

the United States of America all property, real or personal, that constitutes or is derived

from proceeds traceable to the scheme to defraud or conspiracy to commit the same. The

property to be forfeited includes, but is not limited to, the following:

             •   A money judgment representing the value of any property, real or personal,

                 constituting or derived from proceeds traceable to the scheme to defraud or

                 conspiracy to commit the same and not available for forfeiture as a result of

                 any act or omission of the defendant(s) for one or more of the reasons listed

                 in 21 U.S.C. § 853(p).

             •   Substitute property as allowed by 28 U.S.C. § 2461(c) and 21 U.S.C. §

                 853(p).

       Pursuant to 18 U.S.C. § 982(a)(l), upon conviction of any offense charged herein

in violation of 18 U.S.C. § 1956(h), the defendant shall forfeit to the United States of

America any property, real or personal, involved in such offenses, and any property

traceable to such property. The property to be forfeited includes, but is not limited to, the

following:

                                               15
  Case 2:21-cr-00248-TC Document 1 Filed 06/09/21 PageID.16 Page 16 of 16



         •    A money judgment equal to all property involved in the money laundering

              charges and not available for forfeiture as a result of any act or omission of

              the defendant(s) for one or more of the reasons listed in 21 U.S.C § 853(p).

          •   Substitute property as allowed by 18 U.S.C. § 982(b) and 21 U.S.C. §

              853(p).

                                                  A TRUE BILL:




                                                        /4;
                                                  FOREPERSON OF GRAND JURY


ANDREA T. MARTINEZ
Acting United States Attorney




Assistant United States Attorney




                                             16
